Citation Nr: 1508182	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  11-29 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Service connection for hepatitis C.

2.  Whether July 2004 and August 2004 rating decisions denying entitlement to service connection for hepatitis C should be revised or reversed on the grounds of clear and unmistakable error (CUE).

REPRESENTATION

Veteran represented by:	Brian D. Hill, Attorney


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 2002 to February 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2010 and October 2011 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

The Veteran previously sought service connection for hepatitis C, which was denied by ratings decisions dated July 2004 and August 2004.  He sought to reopen this claim in August 2007 and in September 2009, and his claims to reopen were denied in ratings decisions issued in April 2008 and January 2010 respectively.  The Veteran submitted a notice of disagreement with the January 2010 rating decision, and further requested revision of the July and August 2004 ratings decisions on the basis of CUE pursuant to 38 U.S.C.A. § 5109A.  See October 2010 CUE Motion.  The request for revision on the basis of CUE was denied in an October 2011 rating decision, and that decision was also appealed to the Board.

During the pendency of the appeal, the Veteran's attorney submitted additional relevant service personnel records that were not previously of record.  See January 2015 Memorandum & Exhibits.  As such, the Board will adjudicate the Veteran's claim of service connection for hepatitis C de novo.  See 38 C.F.R. § 3.156(c) (2014).

The Veteran withdrew his request for a hearing before the Board in January 2015.  See January 2015 Memorandum.

In February 2015, the Veteran made a motion to advance his appeal on the Board docket.  Good cause having been shown, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Board has reviewed all pertinent evidence in the Veteran's claims file, which has been converted in its entirety to an electronic record as part of VA's paperless Veterans Benefits Management System (VBMS).

FINDING OF FACT

1.  In light of the recent receipt of service records, this appeal stems from the Veteran's February 20, 2004, claim.

2.  The Veteran's hepatitis C had its onset in service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for hepatitis C have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).

2.  There being no justiciable case or controversy, the Veteran's request for revision or reversal of the July 2004 and August 2004 rating decisions on the basis of CUE are dismissed.  38 U.S.C.A. § 7105 (West 2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that service connection for hepatitis C (HCV) should be granted because the evidence of record shows the disease was incurred during the Veteran's active duty service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  The Veteran entered into service in November 2002.  Despite several blood tests being performed, HCV was not noted on his entrance examination.   See May 2002 Entrance Examination.  Thus the presumption of soundness applies.  38 U.S.C.A. § 1111 (West 2014); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  

During his first few days of basic training, he donated blood.  See September 2003 & January 2015 Written Statements.  He was not informed that he tested positive for HCV in connection with that donation.  See id.  He reported that during basic training, he was exposed to the blood of other recruits in several different ways, including: being inoculated with an air gun during the first week of training, receiving a haircut with clippers that had blood on them from other recruits, and sharing shaving razors with other recruits.  See id.

The Veteran donated blood again in February 2003.  His blood was tested for HCV in connection with this donation, and the tested yielded a positive result.  At that time the Veteran was asymptomatic, and was described as being stage one with minimal activity, a low viral load and no evidence of decompensated liver disease.  See April 2003 Service Treatment Record; see also May 2003 Medical Evaluation Board Report.  Significantly, in a December 2003 decision, the Secretary of the Air Force (SAF) found that the Veteran's HCV was incurred in service.  See December 2003 Findings and Recommended Disposition; see also December 2003 SAF Memorandum.  This finding is corroborated by the private medical opinions provided by the Veteran.  See 2005 & November 2011 Opinion Letters.  The Board notes that the November 2009 VA examiner opined that the Veteran's HCV preexisted service; however, this evidence is insufficient to rebut the presumption of soundness because the examiner did not find that the evidence is clear and unmistakable on this issue.  See Wagner, 370 F.3d at 1096.  Consequently, based on the SAF's finding and the other evidence of record, the Board finds that service connection for hepatitis C is warranted.  

CUE Motion

With regard to the Veteran's claim of CUE in the July and August 2004 rating decisions, the Board finds that it should be dismissed.  As noted above, the Board finds that reconsideration of the Veteran's original claim of service connection for hepatitis C is warranted pursuant to 38 C.F.R. § 3.156(c) because the December 2003 Findings and Recommended Disposition and the memorandum issued by the SAF, received by VA in January 2015, were not previously of record.  Furthermore, as pointed out by the Veteran in his January 2015 Memorandum, section 3.156(c) provides that an award made based at least in part on the newly received service records is effective on the date authorized by the provisions applicable to the previously decided claim.  See 38 C.F.R. § 3.156(c)(3).  As such, the Veteran cannot obtain any greater benefit by way of his CUE claim. Moreover, as the Board grants service connection for hepatitis C in this decision, the Veteran's claim of CUE in the 2004 rating decisions is moot as the benefit sought in connection with that claim is already in effect.  See Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991).  Additionally, because the Board finds that de novo consideration is warranted, there is no denial of the claim that can be subject to a CUE attack; thus, as a matter of law, he cannot assert a claim of CUE. See Link v. West, 12 Vet. App. 39, 45 (1998); see also Best v. Brown, 10 Vet. App. 322, 325 (1997).  For these reasons, the Board finds that the Veteran's claim of CUE should be dismissed.


ORDER

Service connection for hepatitis C is granted.

The request for revision or reversal of the July 2004 and August 2004 rating decisions on the basis of CUE is dismissed as moot.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


